LACOMBE, Circuit Judge.
Complainant may take a restraining order in the general form of the injunction in the Lowe Case, 1. e. closely restricted to sales advertisements calculated to induce persons who bought Neostyle machines under contract as to the kind of ink to be used to violate their contract. The papers seem to indicate that the statements of defendant’s selling agent were not suggested by defendant or its officers; but it is, of course, responsible for the statements, as well as the sale, to the extent, at least, that complainant may protect itself by injunction against the acts of some further over-zealous agent. Order to be settled on notice.